Citation Nr: 0410894	
Decision Date: 04/26/04    Archive Date: 05/06/04

DOCKET NO.  98-10 902	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Whether the termination of Dependency and Indemnity 
Compensation (DIC) benefits was proper.

2.  Entitlement to an effective date earlier than June 19, 1997 
for the award of DIC benefits.

3.  Entitlement to waiver of recovery of a debt (in the calculated 
amount of $11,815.00) stemming from the overpayment of DIC 
benefits, to include the question of whether the debt was properly 
created.


ATTORNEY FOR THE BOARD

M. Carsten, Associate Counsel


INTRODUCTION

The veteran had active military service from August 1944 to June 
1946.  The veteran died in December 1989.  The appellant is the 
veteran's widow.  

This matter comes before the Board of Veterans' Appeals (Board) 
from rating decisions of the Department of Veterans Affairs (VA) 
Regional Office (RO) in Oakland, California.  In July 1997, the RO 
granted DIC benefits based on service connection for the cause of 
the veteran's death, effective June 19, 1997.  The appellant 
disagreed with the effective date of the award and subsequently 
perfected an appeal of this issue.

In September 1998, the RO terminated DIC compensation, effective 
July 1, 1997.  The appellant filed a timely notice of disagreement 
with the termination of benefits.  

The termination of DIC benefits resulted in an overpayment in the 
calculated amount of $11,815.00.  The appellant timely requested a 
waiver of this debt and in July 1999, the Committee on Waivers and 
Compromises (COWC) of the Oakland, California RO declined to waive 
recovery of the debt.  The appellant also perfected an appeal of 
this matter.

In February 2000, the Board determined that the foregoing issues 
were inextricably intertwined and remanded the case for additional 
development and for the RO to issue a statement of the case (SOC) 
regarding whether the termination of DIC benefits was proper.  In 
September 2003, the Board again remanded this case so that the RO 
could issue the requested SOC.  In November 2003, the RO furnished 
a SOC regarding the termination of DIC benefits, and the appellant 
subsequently perfected an appeal of this issue.


FINDINGS OF FACT

1.  In June 1997, the RO received the appellant's application for 
DIC benefits.  DIC benefits were subsequently awarded based on 
service connection for the cause of the veteran's death, effective 
June 19, 1997, and actual payments began July 1, 1997.  

2.  The appellant was notified of the proposed termination of DIC 
benefits in July 1998.  Benefits were terminated in September 
1998, effective July 1, 1997.
 
3.  The appellant was receiving both FECA (Federal Employees' 
Compensation Act) benefits from the Office of Workers' 
Compensation Programs (OWCP) and DIC benefits from VA, based on 
the death of the veteran due to asbestosis, for the period from 
July 1, 1997 to August 31, 1998.  

4.  The appellant was not entitled to concurrent receipt of FECA 
and DIC benefits and there is no remaining question of law or fact 
to be decided on the issue of entitlement to an effective date 
prior to June 19, 1997 for the award of DIC benefits.  

5.  The appellant specifically reported the receipt of FECA 
benefits in her June 1997 claim for DIC.

6.  There is no indication in the record that the appellant's 
actions or failure to act contributed to the erroneous payment of 
DIC, which led to the creation of the overpayment in the 
calculated amount of $11,815.00.  The overpayment was the result 
of VA administrative error.  





CONCLUSIONS OF LAW

1.  The appellant is not entitled to concurrent receipt of FECA 
benefits based on civilian employment and DIC benefits for the 
same cause of death and termination of DIC benefits is proper.  38 
C.F.R. §§ 3.105(h), 3.708 (2003); Sabonis v. Brown, 6 Vet. App. 
426 (1994).  

2.  The appellant's claim of entitlement to an effective date 
prior to June 19, 1997 for the award of DIC benefits is moot.  See 
38 U.S.C.A. § 7104 (West 2002).

3.  The overpayment of DIC benefits in the calculated amount of 
$11,815.00 was based solely on administrative error on the part of 
VA; therefore, the overpayment was not properly created.  38 
U.S.C.A. § 5112 (West 2002); 38 C.F.R. § 3.500(b)(2) (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As an initial matter, the Board notes that there has been a 
significant change in the law during the pendency of this appeal.  
On November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA).  38 U.S.C.A. § 5100 et seq. 
(West 2002); see 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2003).  This law eliminated the concept of a well-grounded claim, 
redefined the obligations of VA with respect to the duty to 
assist, and imposed on VA certain notification requirements. 

First, VA has a duty to notify the veteran of any information and 
evidence needed to substantiate and complete a claim.  38 U.S.C.A. 
§§ 5102 and 5103 (West 2002); 38 C.F.R. § 3.159(b) (2003); see 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (holding that both 
the statute, 38 U.S.C. § 5103(a), and the regulation, 38 C.F.R. 
§ 3.159, clearly require the Secretary to notify a claimant which 
evidence, if any, will be obtained by the claimant and which 
evidence, if any, will be retrieved by the Secretary).  Second, VA 
has a duty to assist the veteran in obtaining evidence necessary 
to substantiate the claim.  38 U.S.C.A. § 5103A (West 2002); 38 
C.F.R. § 3.159(c) (2003). 

The Court has held that the VCAA has no effect on an appeal where 
the law, and not the underlying facts, or development of the 
facts, is dispositive of the matter.  See Manning v. Principi, 16 
Vet. App. 534 (2002).  As discussed below, the Board finds that 
with respect to the issue of termination of DIC benefits, there is 
no material dispute as to the facts and the law is clear that 
under the circumstances of this case, concurrent receipt of FECA 
and DIC benefits is prohibited.  Further, the Board finds that the 
issue of entitlement to an earlier effective date for DIC benefits 
is moot.  Consequently, a remand for compliance with the VCAA is 
not required.  

Regarding the issue of waiver, the Board notes that the VCAA is 
not applicable to cases involving waiver of indebtedness.  See 
Barger v. Principi, 16 Vet. App. 132 (2002).  Additionally, in 
light of the favorable decision regarding the overpayment in 
question, the Board finds that further remand would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991) (strict adherence to requirements in the law does not 
dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a particular 
case; such adherence would result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the veteran); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would 
only result in unnecessarily imposing additional burdens on VA 
with no benefit flowing to the veteran are to be avoided).




Background

The veteran died in December 1989.  The Certificate of Death 
reports the immediate cause of death as respiratory failure due to 
asbestosis and mixed connective tissue disease.  

A claim for DIC was received at the RO on June 19, 1997.  The 
appellant claimed benefits based on the veteran's exposure to 
asbestos during his service in the United States Navy.  The 
appellant reported that she was receiving monthly FECA 
compensation.  

Letter dated in August 1997 informed the appellant that a decision 
had been made on her claim for death benefits.  Service connection 
for the cause of the veteran's death had been established and the 
RO processed an award of DIC benefits in the amount of $833.00 per 
month.  The Board notes that entitlement to DIC was effective from 
the date of claim (June 19, 1997), but that actual payments began 
in July 1997.  See 38 U.S.C.A. § 5111 (West 2002).
 
On July 1, 1998, the RO notified the appellant that federal law 
prohibits the concurrent payment of FECA benefits and DIC based on 
the same cause of death.  As such, VA proposed to stop her DIC 
benefits effective July 1, 1997, and further advised her that such 
an adjustment would result in an overpayment of benefits.  The RO 
also sent a letter to OWCP, advising that agency of the 
appellant's entitlement to DIC and requesting that OWCP obtain the 
proper election of either FECA or VA benefits from the appellant 
and provide a copy of the election to VA.  In September 1998, the 
RO terminated the appellant's DIC benefits effective July 1, 1997.  

In September 1998, the appellant submitted correspondence 
indicating that she did not understand why her benefits were 
stopped because the August 1997 letter advised her that she was 
entitled to the benefits and she began receiving payments.  The 
appellant felt that all of her forms were in order.  The RO 
subsequently responded, stating that all forms were in order, but 
that "through an error on [the RO's] part the fact that you were 
in receipt of FECA benefits was overlooked.  Once the error was 
discovered [the RO] was obligated to enact the discontinuance of 
your DIC benefits."  

Termination of DIC Benefits

The appellant contends that her DIC benefits should not have been 
terminated because her husband was exposed to asbestos both in the 
Navy and as a civilian employee at the Hunter's Point Shipyard.  
She believes that benefits should be payable from both sources.

Information received from the United States Department of Labor 
(DOL), OWCP, includes a letter dated in May 1992, which indicates 
that the appellant was awarded compensation under FECA based on 
the death of the veteran for the period beginning December 28, 
1989 and continuing.  In November 2001, the appellant completed a 
DOL form titled "Claim for Continuance of Compensation Under the 
Federal Employees' Compensation Act," requesting continuance of 
compensation benefits awarded to her by OWCP on account of the 
death of the veteran.  

FECA as amended (5 U.S.C. § 8101 et seq.) provides for the payment 
of workers' compensation benefits to civilian officers and 
employees of all branches of the Government of the United States.  
20 C.F.R. § 10.0 (2003).  FECA provides for the payment of 
compensation to specified survivors of an employee whose death 
resulted from a work-related injury.  20 C.F.R. § 10.0(c) (2003).  

Where a claimant is entitled to compensation from OWCP based on 
civilian employment and is also entitled to compensation or DIC 
under laws administered by VA for the same disability or death, 
the claimant must elect which benefit he or she will receive.  On 
or after September 13, 1960, an award of VA benefits cannot be 
approved for payment of compensation or DIC concurrently with 
compensation from OWCP and, in such instances an election to 
receive benefits from either agency is final.  There is no right 
of reelection.  38 C.F.R. § 3.708(b)(1) (2003).  There is no 
prohibition against payment of benefits under FECA concurrently 
with other benefits administered by VA when such benefits are not 
based on the same disability or death.  38 C.F.R. § 3.708(b)(2) 
(2003).  

Where a reduction or discontinuance of benefits is warranted by 
reason of information received concerning income, net worth, 
dependency, or marital or other status, a proposal for the 
reduction or discontinuance will be prepared setting forth all 
material facts and reasons.  The beneficiary will be notified at 
his or her latest address of record of the contemplated action and 
furnished detailed reasons therefore, and will be given 60 days 
for the presentation of additional evidence to show that the 
benefits should be continued at their present level.  If 
additional evidence is not received within that period, final 
adverse action will be taken and the award will be reduced or 
discontinued as specified under the provisions of §§ 3.500 through 
3.503 of this part.  See 38 C.F.R. § 3.105(h) (2003).

The appellant's claim of entitlement to benefits was filed 
subsequent to September 13, 1960.  Evidence in the claims folder 
indicates that entitlement to compensation from both sources (DIC 
and FECA) is based on asbestos exposure and its relation to the 
veteran's death.  Effective July 1, 1997, the appellant was 
receiving DIC benefits from VA and also receiving FECA benefits 
from OWCP.  There is no indication in the claims folder that the 
appellant elected to receive DIC in lieu of FECA benefits.  

The appellant was notified of the proposed termination of her DIC 
benefits in July 1998 and provided 60 days to submit additional 
evidence.  The appellant was notified of the termination of 
benefits in September 1998.  Thus, the appellant was properly 
notified of the termination of her DIC benefits.  See 38 C.F.R. § 
3.105(h) (2003).  

On review, the Board finds that under the circumstances of this 
case, the appellant was not entitled to concurrent receipt of 
benefits and termination of DIC benefits was proper.  The Court 
has held that where the law and not the evidence is dispositive, 
the claim should be denied or the appeal terminated because of the 
absence of legal merit or the lack of entitlement under the law.  
See Sabonis v. Brown, 6 Vet. App. 426 (1994).  

Although the Board finds that termination of the appellant's DIC 
benefits is appropriate, the Board does not agree that the 
effective date of termination should be July 1, 1997.  The basis 
for this finding is that the erroneous payment of benefits was 
solely the result of VA administrative error.  See 38 C.F.R. § 
3.500(b)(2) (in the case of an erroneous award based solely on 
administrative error, the effective date of discontinuance of an 
award of DIC for a dependent will be the date of last payment).  
The issue of administrative error will be discussed in the section 
pertaining to waiver and the validity of the debt.  

Entitlement to an Earlier Effective Date for the Receipt of DIC 
Benefits

The appellant was granted DIC benefits effective June 19, 1997.  
She contends that she is entitled to DIC benefits from the date of 
the veteran's death in December 1989.  The foregoing discussion 
concludes that the termination of DIC benefits was proper, 
essentially based on a finding that as a matter of law, the 
appellant was not entitled to concurrent receipt of DIC and FECA 
benefits.  Given this conclusion, and the fact that the appellant 
has been in receipt of FECA benefits for the period beginning the 
day following the veteran's death, there is no remaining issue of 
law or fact to be decided regarding the effective date for DIC 
benefits and consequently, this issue is moot.  



Waiver of Overpayment, to Include the Validity of the Debt

Throughout the course of this appeal, the appellant has submitted 
correspondence maintaining that she was not at fault in the 
creation of the overpayment and that it was a result of VA error.  
A March 1999 routing and transmittal slip from the COWC to the RO 
requests review for administrative error.  The RO responded 
indicating that this was not an administrative error issue because 
the appellant could not receive dual federal benefits.  
Accordingly, the Board has recharacterized the waiver issue to 
include the validity of the creation of the debt.  Given the 
Board's favorable decision in this matter, the appellant is not 
prejudiced by the recharacterizaiton.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).

In order to determine that an overpayment was not properly 
created, it must be established that the appellant was legally 
entitled to the benefits in question, or if there was no legal 
entitlement, then it must be shown that the VA was solely 
responsible for the appellant being erroneously paid benefits.  
Sole administrative error connotes that the appellant neither had 
knowledge of nor should have been aware of the erroneous award.  
Furthermore, neither the appellant's actions nor failure to act 
must have contributed to payment pursuant to the erroneous award.  
38 U.S.C.A. § 5112(b)(9), (10) (West 2002); 38 C.F.R. § 
3.500(b)(2) (2003).
 
As previously discussed, VA regulations prohibit the concurrent 
receipt of FECA benefits based on civilian employment and DIC 
benefits for the same cause of death.  See 38 C.F.R. § 3.708 
(2003).  Thus, the appellant was erroneously paid DIC benefits for 
the period from July 1, 1997 to August 31, 1998.  

On review of the record, the Board finds that the appellant's 
overpayment was created due to VA administrative error.  The RO 
clearly had the opportunity to prevent the overpayment by taking 
the appropriate action upon the appellant's June 1997 claim for 
death benefits, on which she specifically reported her receipt of 
FECA benefits.  The appellant also indicated that she had filed a 
claim for compensation from OWCP based on the veteran's death.  
The RO failed to determine the source of the FECA benefits or to 
advise the appellant that concurrent receipt was prohibited and 
that an election of benefits was required.  Rather, the RO awarded 
the DIC compensation and did not consider the impact of concurrent 
receipt of FECA benefits until a review of the file in July 1998.  
By letter dated in September 1998, the RO admitted that it 
erroneously overlooked the fact that the appellant was receiving 
FECA benefits.  

The evidence does not tend to show that the erroneous payment was 
made with the appellant's knowledge or that she should have been 
aware of it.  In this regard, the appellant's belief that she was 
entitled to concurrent receipt of benefits appears justified, 
particularly in view of the fact that the RO awarded DIC benefits, 
notwithstanding the appellant's reported receipt of FECA benefits.  
The appellant clearly informed the RO that she was receiving 
compensation under FECA and neither her actions nor any failure to 
act contributed to the erroneous payment.

Accordingly, the Board finds that the appellant was without fault 
in the creation of the debt, and concludes that the overpayment 
amount of $11,815.00 was the sole result of VA administrative 
error.  



ORDER

The termination of DIC benefits is proper and reinstatement of 
such benefits is denied.

The appeal for an effective date earlier than June 19, 1997 for 
the award of DIC benefits has been rendered moot, and is 
dismissed.

The overpayment of DIC benefits in the calculated amount of 
$11,815.00 was not properly created; the appeal is granted.




	                        
____________________________________________
	THOMAS J. DANNAHER
	Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or 
Board) is the final decision for all issues addressed in the 
"Order" section of the decision.  The Board may also choose to 
remand an issue or issues to the local VA office for additional 
development.   If the Board did this in your case, then a "Remand" 
section follows the "Order."  However, you cannot appeal an issue 
remanded to the local VA office because a remand is not a final 
decision. The advice below on how to appeal a claim applies only 
to issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not 
need to do anything.  We will return your file to your local VA 
office to implement the BVA's decision.  However, if you are not 
satisfied with the Board's decision on any or all of the issues 
allowed, denied, or dismissed, you have the following options, 
which are listed in no particular order of importance: 
* Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
* File with the Board a motion for reconsideration of this 
decision
* File with the Board a motion to vacate this decision 
* File with the Board a motion for revision of this decision based 
on clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to 
also: 
* Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a 
motion to vacate, or a motion for revision based on clear and 
unmistakable error with the Board, or a claim to reopen at the 
local VA office.  None of these things is mutually exclusive - you 
can do all five things at the same time if you wish.  However, if 
you file a Notice of Appeal with the Court and a motion with the 
Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the 
Court before you file a motion with the BVA, the BVA will not be 
able to consider your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 
days from the date this decision was mailed to you (as shown on 
the first page of this decision) to file a Notice of Appeal with 
the United States Court of Appeals for Veterans Claims.  If you 
also want to file a motion for reconsideration or a motion to 
vacate, you will still have time to appeal to the Court.  As long 
as you file your motion(s) with the Board within 120 days of the 
date this decision was mailed to you, you will then have another 
120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  
You should know that even if you have a representative, as 
discussed below, it is your responsibility to make sure that your 
appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans 
Claims?  Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure 
for filing a Notice of Appeal, the filing fee (or a motion to 
waive the filing fee if payment would cause financial hardship), 
and other matters covered by the Court's rules directly from the 
Court. You can also get this information from the Court's web site 
on the Internet at www.vetapp.uscourts.gov, and you can download 
forms directly from that website.  The Court's facsimile number is 
(202) 501-5848. 

To ensure full protection of your right of appeal to the Court, 
you must file your Notice of Appeal with the Court, not with the 
Board, or any other VA office. 

How do I file a motion for reconsideration? You can file a motion 
asking the BVA to reconsider any part of this decision by writing 
a letter to the BVA stating why you believe that the BVA committed 
an obvious error of fact or law in this decision, or stating that 
new and material military service records have been discovered 
that apply to your appeal. If the BVA has decided more than one 
issue, be sure to tell us which issue(s) you want reconsidered. 
Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA FORM
JUN 2003 (RS) 
 4597
Page 1
CONTINUED


Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you 
also plan to appeal this decision to the Court, you must file your 
motion within 120 days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the 
BVA to vacate any part of this decision by writing a letter to the 
BVA stating why you believe you were denied due process of law 
during your appeal. For example, you were denied your right to 
representation through action or inaction by VA personnel, you 
were not provided a Statement of the Case or Supplemental 
Statement of the Case, or you did not get a personal hearing that 
you requested. You can also file a motion to vacate any part of 
this decision on the basis that the Board allowed benefits based 
on false or fraudulent evidence.  Send this motion to the address 
above for the Director, Management and Administration, at the 
Board.  Remember, the Board places no time limit on filing a 
motion to vacate, and you can do this at any time. However, if you 
also plan to appeal this decision to the Court, you must file your 
motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis 
of clear and unmistakable error? You can file a motion asking that 
the Board revise this decision if you believe that the decision is 
based on "clear and unmistakable error" (CUE).  Send this motion 
to the address above for the Director, Management and 
Administration, at the Board. You should be careful when preparing 
such a motion because it must meet specific requirements, and the 
Board will not review a final decision on this basis more than 
once. You should carefully review the Board's Rules of Practice on 
CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on 
filing a CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to 
reopen your claim by simply sending them a statement indicating 
that you want to reopen your claim.  However, to be successful in 
reopening your claim, you must submit new and material evidence to 
that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always 
represent yourself in any claim before VA, including the BVA, but 
you can also appoint someone to represent you.  An accredited 
representative of a recognized service organization may represent 
you free of charge.  VA approves these organizations to help 
veterans, service members, and dependents prepare their claims and 
present them to VA. An accredited representative works for the 
service organization and knows how to prepare and present claims. 
You can find a listing of these organizations on the Internet at: 
www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is 
not a lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than 
before VA, then you can get information on how to do so by writing 
directly to the Court.  Upon request, the Court will provide you 
with a state-by-state listing of persons admitted to practice 
before the Court who have indicated their availability to 
represent appellants.  This information is also provided on the 
Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for 
a claim involving a home or small business VA loan under Chapter 
37 of title 38, United States Code, attorneys or agents cannot 
charge you a fee or accept payment for services they provide 
before the date BVA makes a final decision on your appeal. If you 
hire an attorney or accredited agent within 1 year of a final BVA 
decision, then the attorney or agent is allowed to charge you a 
fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the 
Court.  VA cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or 
agent may charge you a reasonable fee for services involving a VA 
home loan or small business loan.  For more information, read 
section 5904, title 38, United States Code. 

In all cases, a copy of any fee agreement between you and an 
attorney or accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion 
asking the Board to do so. Send such a motion to the address above 
for the Office of the Senior Deputy Vice Chairman at the Board. 


VA FORM
JUN 2003 (RS) 
 4597
Page 2



